



Exhibit 10.2


PERFORMANCE SHARE AWARD AGREEMENT (TSR)




This PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated as of April 29,
2016 (the “Date of Grant”), is entered into by and between GUESS?, INC., a
Delaware corporation (the “Company”), and [Paul Marciano / Victor Herrero] (the
“Grantee”).


RECITALS


WHEREAS, the Company maintains the Guess?, Inc. 2004 Equity Incentive Plan (as
Amended and Restated as of May 20, 2014) (the “Plan”).


WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant performance-based restricted stock units
(this “Award”) to the Grantee under the Plan in order to increase Grantee’s
participation in the success of the Company;


NOW, THEREFORE, the parties hereto agree as follows:


1.
Definitions; Incorporation of Plan Terms. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan, except where a
capitalized term is defined in the Executive Employment Agreement between the
Company and the Grantee, entered into [For Paul Marciano, insert: January 26,
2016; For Victor Herrero, insert: July 7, 2015] (the “Employment Agreement”),
and this Agreement indicates the definition used in the Employment Agreement
shall apply for purposes of this Agreement as well. This Award and all rights of
the Grantee under this Agreement are subject to, and the Grantee agrees to be
bound by, all of the terms and conditions of the Plan, incorporated herein by
this reference. Except as specifically provided in this Agreement, in the event
of any conflict or inconsistency between the Plan and this Agreement, the Plan
shall govern.

2.
Grant of Restricted Stock Units. The Company hereby grants to the Grantee as of
the Date of Grant (set forth above) a right to receive a “target” of [________]
shares of the Company’s common stock subject to the terms, conditions, and
restrictions set forth herein (the “Restricted Stock Units,” and such target
number of Restricted Stock Units, the “Target Number of Restricted Stock
Units”). As used herein, the term “Restricted Stock Unit” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), solely for purposes of the Plan and this
Agreement. The Restricted Stock Units shall be used solely as a device for the
determination of the number of shares of Common Stock to eventually be delivered
to the Grantee if such Restricted Stock Units vest pursuant to this Agreement.
The Restricted Stock Units shall not be treated as property or as a trust fund
of any kind. The Grantee shall have no rights as a stockholder of the Company,
no dividend rights (except as expressly provided in Section 4 with respect to
Dividend Equivalent rights) and no voting rights with respect to the Restricted
Stock Units and any shares of Common Stock underlying or issuable in respect of
such Restricted Stock Units (“Award





--------------------------------------------------------------------------------





Shares”) until such shares of Common Stock are actually issued to and held of
record by the Grantee. This Award, together with the other equity awards granted
by the Company to the Grantee on or about the date hereof, is in complete
satisfaction of the Grantee’s right to receive stock options or other
equity-based awards from the Company with respect to the Company’s 2017 fiscal
year.
3.
Vesting.

A.
Subject to Section 3(B) below and except as otherwise expressly provided in
Sections 7 and 8 herein, this Award shall vest and become nonforfeitable on the
last day of the Performance Period (as defined below) (the “Vesting Date”);
provided that the Grantee has been continuously in Service with the Company from
the Date of Grant through the Vesting Date. Except as specifically provided
herein, Service for only a portion of the vesting period, even if a substantial
portion, will not entitle the Grantee to any proportionate vesting. The number
of Restricted Stock Units subject to this Award that vest will be equal to the
Target Number of Restricted Stock Units multiplied by a “Vesting Percentage”
determined based on the Company’s TSR Percentile (as defined below) for the
Performance Period in accordance with the following table:

TSR Percentile for the
Performance Period
 
Vesting Percentage
Below 25th TSR Percentile
 
0%
25th TSR Percentile
 
25%
50th TSR Percentile
 
100%
75th TSR Percentile and Above
 
150%



If the Company’s TSR Percentile for the Performance Period is between two points
in the preceding table, the Vesting Percentage will be determined by linear
interpolation between the Vesting Percentages for those two levels. In no event
will the Vesting Percentage be greater than one hundred fifty percent (150%).
Not later than seventy four (74) days after the end of the Performance Period,
the Committee will certify, by resolution or other appropriate action in
writing, the Vesting Percentage that has been achieved and the number of
Restricted Stock Units that vest pursuant to this Section 3(A) (or Sections 7
and 8, as applicable) based on the satisfaction of the performance criteria
above. Such number of Restricted Stock Units that vest will be rounded to the
nearest whole unit and are referred to herein as the “Vested Restricted Stock
Units.” Restricted Stock Units that are not Vested Restricted Stock Units, after
giving effect to the foregoing provisions and Section 3(B), as of the last day
of the Performance Period shall immediately terminate and be cancelled. As used
herein, the term “Service” means employment by the Company or service to the
Company as a member of the Board.
B.
Notwithstanding anything to the contrary in this Agreement, the number of
Restricted Stock Units subject to this Award that become Vested Restricted Stock
Units shall not exceed the number of Restricted Stock Units determined by



2

--------------------------------------------------------------------------------





dividing [For Paul Marciano, insert: $3,705,000; For Victor Herrero, insert:
$2,700,000] by the Fair Market Value of a share of Common Stock on the
applicable vesting date. In the event that such limit is exceeded, the number of
Restricted Stock Units that would otherwise be Vested Restricted Stock Units
pursuant to Section 3(A) shall be reduced to the extent necessary such that the
actual number of Vested Restricted Stock Units does not exceed such limit.
C.
For purposes of this Award, the following definitions shall apply:

i.
“Performance Period” means the period consisting of the Company’s 2017, 2018 and
2019 fiscal years.

ii.
“TSR Percentile” means the percentile ranking of the Company’s TSR among the
TSRs for the Company Peer Group members for the Performance Period.

iii.
“TSR” means total shareholder return and shall be determined with respect to the
Company and any other Company Peer Group member by dividing: (a) the sum of (1)
the difference obtained by subtracting the applicable Beginning Price from the
applicable Ending Price plus (2) all dividends and other distributions as to
which the ex-dividend date occurs during the Performance Period (for purposes of
clarity, without duplicating any dividends and other distributions as to which
the ex-dividend date occurs during the period of twenty (20) consecutive trading
days ending on the last trading day of the Performance Period that are taken
into account in the determination of Ending Price) by (b) the Beginning Price.
Any non-cash distributions shall be ascribed such dollar value as may be
determined by or at the direction of the Committee. For the purpose of
determining TSR, the value of dividends and other distributions shall be
determined by treating them as reinvested in additional shares of stock at the
closing market price on the corresponding ex-dividend date.

iv.
“Beginning Price” means, with respect to the Company and any other Company Peer
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last day before the beginning of
the Performance Period. For the purpose of determining Beginning Price, the
value of dividends and other distributions shall be determined by treating them
as reinvested in additional shares of stock at the closing market price on the
corresponding ex-dividend date.     

v.
“Ending Price” means, with respect to the Company and any other Company Peer
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining Ending Price, the value of dividends and
other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the corresponding
ex-dividend date.



3

--------------------------------------------------------------------------------





vi.
“Company Peer Group” means the Company and each of the following companies:



Abercrombie & Fitch Co.
Kate Spade & Company
American Eagle Outfitters, Inc.
lululemon athletica inc.
Chico’s FAS, Inc.
Michael Kors Holdings Limited
The Children’s Place, Inc.
New York & Company, Inc.
Coach, Inc.
PVH Corp.
Columbia Sportswear Company
Ralph Lauren Corporation
Deckers Outdoor Corporation
Gap Inc.
Express, Inc.
Urban Outfitters, Inc.
Fossil Group, Inc.
 
 
 

The Company Peer Group shall be subject to adjustment by the Committee for
changes that occur prior to the end of the Performance Period as follows: In the
event of a merger or other business combination of a Company Peer Group member
(including, without limitation, the acquisition of a Company Peer Group member,
or all or substantially all of its assets, by a separate entity), such Company
Peer Group member shall be excluded from the Company Peer Group; provided,
however, that in the event of a merger or other business combination of two
Company Peer Group members (including, without limitation, the acquisition of
one Company Peer Group member, or all or substantially all of its assets, by
another Company Peer Group member), the surviving, resulting or successor
entity, as the case may be, shall continue to be treated as a member of the
Company Peer Group, provided that the common stock (or similar equity security)
of such entity is listed or traded on a national securities exchange as of the
end of the Performance Period. In the event a member of the Company Peer Group
files for bankruptcy or liquidates, such company shall continue to be treated as
a Company Peer Group member; provided that such company’s Ending Price will be
treated as $0 if the company is no longer listed or traded on a national
securities exchange as of the end of the Performance Period. Other than as
provided above, in the event that the common stock (or similar equity security)
of a Company Peer Group member is otherwise not listed or traded on a national
securities exchange at the end of the Performance Period, such entity shall be
excluded from the Company Peer Group.
With respect to the computation of TSR, Beginning Price, and Ending Price, there
shall also be an equitable and proportionate adjustment to the extent (if any)
necessary to preserve the intended incentives of this Award and mitigate the
impact of any stock split, stock dividend or reverse stock split occurring
during the Performance Period (or during the applicable 20-day period in
determining Beginning Price or Ending Price, as the case may be). The
Committee’s determination of whether such an adjustment is required (and the
extent of any such adjustment) shall be final and binding.


4

--------------------------------------------------------------------------------





4.
Dividend Equivalents. If a cash dividend is paid with respect to the Common
Stock during the Performance Period and while any Restricted Stock Units subject
to this Award are outstanding, the Grantee shall be credited with an amount in
cash equal to the dividends the Grantee would have received if he had been the
owner of the shares of Common Stock subject to the outstanding Target Number of
Restricted Stock Units; provided, however, that no amount shall be credited with
respect to shares that have been delivered to the Grantee as of the applicable
dividend record date. Any amounts credited under this Section 4 (“Dividend
Equivalents”) shall be subject to the same terms and conditions as the
Restricted Stock Units to which they relate (including, without limitation,
application of the applicable Vesting Percentage) and shall vest and be paid
(or, if applicable, be forfeited) at the same time as the Restricted Stock Units
to which they relate.

5.
Delivery of Shares. Except as otherwise provided in Section 8 below with respect
to a Change in Control, the Company shall deliver or cause to be delivered to
the Grantee the number of Award Shares subject to any Restricted Stock Units
that vest pursuant to the terms hereof as soon as administratively practicable
after (and in no event later than 74 days following) the Vesting Date. Any
Dividend Equivalents described in Section 4 above related to such Award Shares
shall be paid in cash at the same time as the delivery of the Award Shares under
this Section 5. Notwithstanding the foregoing: (a) in the event of the Grantee’s
death or Disability (as such term is defined for purposes of Section 409A of the
Code), then such shares shall be settled as soon as administratively practicable
after (and in all events within 90 days after) such event; and (b) in the event
of the Grantee’s “separation from service” (as such term is defined for purposes
of Code Section 409A) upon or within two years following a Section 409A Change
in Control (as such term is defined in Section 8(A)), then such shares shall be
settled as soon as administratively possible after (and in all events within ten
days after) such event (subject to Section 10(C)).

6.
Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s Common Stock contemplated by Section 16(b) of the
Plan, the Committee will make adjustments, if appropriate, in the number of
Restricted Stock Units and the number and kind of securities subject to this
Award.

7.
Effect of Certain Cessations of Service.

A.
If, at any time prior to the Vesting Date, the Grantee’s employment is
terminated by the Company without “Cause” (as defined in the Employment
Agreement) or by the Grantee for “Good Reason” (as defined in the Employment
Agreement) and a Change in Control has not previously occurred, the following
shall apply with respect to this Award: (i) the Target Number of Restricted
Stock Units shall be pro-rated by multiplying the Target Number of Restricted
Stock Units by a fraction, the numerator of which is the number of days of the
Grantee’s employment between the first day of the Performance Period and the
date of such termination of the Grantee’s employment, and the denominator of
which is the total number of days in the Performance Period, and (ii) such
pro-rated number of Target Number of Restricted Stock Units shall remain
outstanding and eligible to vest on the Vesting Date based on the Vesting
Percentage determined under Section 3(A) as though the Grantee’s employment had
not been terminated. This



5

--------------------------------------------------------------------------------





Section 7(A) is subject to Section 8(C) should a Change in Control occur within
twelve (12) months after such a termination of the Grantee’s employment with the
Company. If a Change in Control occurs during the Performance Period but more
than twelve (12) months after such a termination of the Grantee’s employment
with the Company, Section 8(A) shall apply to the Award and the pro-rata vesting
provision of this Section 7(A) shall be given effect in calculating the number
of Restricted Stock Units that vest.
B.
If, at any time prior to the Vesting Date, the Grantee’s death or “Disability”
(as such term is defined in the Employment Agreement) occurs while the Grantee
is in Service with the Company and a Change in Control has not previously
occurred, this Award will vest as of the date of such event with respect to the
Target Number of Restricted Stock Units.

C.
If the Grantee’s Service terminates for any other reason, this Award and the
Restricted Stock Units subject hereto, to the extent outstanding and unvested as
of the date of such termination of Service, shall terminate and be cancelled as
of the date of such termination of Service. Sections 14(a) and 14(b) of the Plan
shall not apply to this Award.

D.
For purposes of clarity, any Restricted Stock Units that vest pursuant to this
Section 7 (and any Dividend Equivalents related thereto) shall still be paid at
the applicable time set forth in Section 5.

8.
Change in Control. Notwithstanding anything to the contrary in Section 3,
Section 5 or Section 7 of this Agreement or any provision of the Plan, the
following provisions shall apply upon a Change in Control (as defined in the
Employment Agreement):

A.
If a Change in Control occurs and this Award (to the extent outstanding) is not
continued following such event or assumed or converted into restricted stock
units of any successor entity to the Company or a parent thereof (the “Successor
Entity”), this Award will vest as of the date of such Change in Control with
respect to a number of Restricted Stock Units determined as follows:

i.
If the Change in Control occurs during the Company’s 2017 fiscal year, this
Award shall be become vested as to the Target Number of Restricted Stock Units.

ii.
If the Change in Control occurs during the Company’s 2018 fiscal year or 2019
fiscal year, the number of Restricted Stock Units subject to this Award that
vest in accordance with this Section 8(A)(ii) shall be determined as though the
Performance Period ended as of the date of the Change in Control, and the
Vesting Percentage under Section 3(A) shall be determined based on actual TSR
performance for such shortened performance period.

Any such Restricted Stock Units (and any related Dividend Equivalents) that
become vested pursuant to this Section 8(A) shall be paid at the time(s)
otherwise provided in Section 5; provided that if such Change in Control
constitutes a “change in the ownership or effective control” of the Company, or
a change “in the ownership of a substantial portion of the assets” of the
Company within the


6

--------------------------------------------------------------------------------





meaning of Section 409A of the Code (a “Section 409A Change in Control”), the
outstanding vested Restricted Stock Units subject to this Award and any related
Dividend Equivalents shall be paid upon or as soon as practicable after the date
of such Change in Control to the extent such acceleration of payment can be made
in accordance with Treas. Reg. §1.409A-3(j)(4)(ix) (or other exemption from the
general prohibitions on accelerations of payments under Section 409A of the
Code) and not result in any tax, penalty or interest under Section 409A of the
Code. In connection with any such Change in Control where payment of such
Restricted Stock Units subject to this Award will not be made in connection with
the Change in Control, the Committee may make provision for such Restricted
Stock Units to become payable in cash based on the Fair Market Value of a share
of Common Stock at the time of such Change in Control (with interest for the
period from the date of such Change in Control to the applicable payment date at
such rate as determined by the Committee based on the interest earned by
interest bearing, FDIC insured deposits) as opposed to being payable in
securities. The foregoing provisions do not supersede Section 7(C) to the extent
the Grantee’s Service to the Company terminates and such provision is triggered
prior to a Change in Control.
B.
If this Award (to the extent then outstanding) is continued following a Change
in Control or is assumed or converted into restricted stock units of any
Successor Entity, the number of Restricted Stock Units subject to this Award
shall be adjusted as provided in the next sentence, and such adjusted number of
Restricted Stock Units shall remain eligible to vest on the Vesting Date in
accordance with this Section 8(B). In such circumstances, the number of
Restricted Stock Units subject to this Award shall be adjusted in connection
with the Change in Control as follows:

i.
If the Change in Control occurs during the Company’s 2017 fiscal year, the
number of Restricted Stock Units subject to this Award that shall remain
eligible to vest in accordance with this Section 8(B) shall be equal to the
Target Number of Restricted Stock Units.

ii.
If the Change in Control occurs during the Company’s 2018 fiscal year or 2019
fiscal year, the number of Restricted Stock Units subject to this Award that
shall remain eligible to vest in accordance with this Section 8(B) shall be
determined as though the Performance Period ended as of the date of the Change
in Control, and the Vesting Percentage under Section 3(A) shall be determined
based on actual TSR performance for such shortened performance period.

In such circumstances, the performance-based vesting conditions of Section 3(A)
shall no longer apply to this Award, and the number of Restricted Stock Units
subject to this Award (as so adjusted pursuant to Section 8(B)(i) or (ii) above,
as applicable) shall remain eligible to vest on the original Vesting Date
(without such date being modified due to the occurrence of the Change in
Control), subject to the Grantee remaining continuously in Service with the
Company following such Change in Control through the Vesting Date (subject to
the accelerated vesting provisions set forth in Section 7(A) and 7(B) above);
provided, however,


7

--------------------------------------------------------------------------------





that if a termination of the Grantee’s Service described in Section 7(A) or 7(B)
above occurs after such Change in Control and prior to the Vesting Date, this
Award will vest as of the date of such termination of the Grantee’s Service with
respect to the adjusted number of Restricted Stock Units subject to this Award
as determined under Section 8(B)(i) or (ii) above, as applicable. Any Restricted
Stock Units (and any related Dividend Equivalents) that vest pursuant to this
Section 8(B) shall be paid at the time(s) otherwise provided in Section 5.
C.    If a termination of the Grantee’s Service described in Section 7(A) occurs
prior to a Change in Control, and a Change in Control then occurs within twelve
(12) months after such termination of the Grantee’s employment (whether such
Change in Control occurs during or after the Performance Period), the Award
shall vest on the date of the Change in Control as follows:
i.
If the Change in Control occurs after the end of the Performance Period, an
additional number of Restricted Stock Units subject to this Award shall vest,
with the number of Restricted Stock Units vesting equal to the number necessary
to cause the total number of Restricted Stock Units subject to this Award that
vest (including Restricted Stock Units subject to this Award that previously
vested) equal to the number of Restricted Stock Units subject to this Award that
would have vested had the pro-ration provision of Section 7(A) not applied.

ii.
If the Change in Control occurs on or before the last day of the Performance
Period, the Award shall be treated as provided in Section 8(A) as though it was
not continued following such event or assumed or converted into restricted stock
units of any Successor Entity and the pro-ration provision of Section 7(A) shall
not apply.

Section 17 of the Plan shall not apply with respect to this Award.
9.
Restrictions on Transfer. The Grantee may not sell, assign, transfer, pledge,
encumber or otherwise alienate, hypothecate or dispose of this Award or the
Grantee’s right hereunder to receive Award Shares, except as otherwise provided
in the Committee’s sole discretion consistent with the Plan and applicable
securities laws.

10.
Taxes.

A.
The settlement of this Award is conditioned on the Grantee making arrangements
reasonably satisfactory to the Company for the withholding of all applicable
federal, state, local or foreign taxes as may be required under applicable law.

B.
It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Grantee to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Grantee.



8

--------------------------------------------------------------------------------





C.
If the Grantee is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Grantee’s “separation from
service” (as such term is defined for purposes of Code Section 409A), the
Grantee shall not be entitled to any payment or benefit pursuant to this Award
until the earlier of (i) the date which is six (6) months after the Grantee’s
separation from service for any reason other than death, or (ii) the date of the
Grantee’s death. The provisions of this Section 10(C) shall only apply if, and
to the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Code Section 409A. Any amounts otherwise payable to the Grantee upon
or in the six (6) month period following the Grantee’s separation from service
that are not so paid by reason of this Section 10(C) shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after the Grantee’s separation from
service (or, if earlier, as soon as practicable, and in all events within thirty
(30) days, after the date of the Grantee’s death).

D.
It is intended that this Award qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code and the provisions of this Agreement
shall be construed and interpreted consistent with that intent.

11.
Compliance. The Grantee hereby agrees to cooperate with the Company, regardless
of Grantee’s employment status with the Company, to the extent necessary for the
Company to comply with applicable state and federal laws and regulations
relating to the Restricted Stock Units.

12.
Notices. Any notice required or permitted under this Agreement shall be deemed
given when personally delivered, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Grantee either at the
address on record with the Company or such other address as may be designated by
Grantee in writing to the Company; or to the Company, Attention: Stock Plan
Administration, 1444 South Alameda Street, Los Angeles, California 90021, or
such other address as the Company may designate in writing to the Grantee.

13.
Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

14.
Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Delaware, without regard to Delaware or other laws that
might cause other law to govern under applicable principles of conflicts of
law.  For purposes of litigating any dispute that arises under this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be conducted in the courts of
Los Angeles County, or the federal courts for the United States for the Central
District of California, and no other courts, where this Agreement is made and/or
to be performed.

15.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Restricted Stock Units awarded under the Plan or
future restricted stock or restricted stock units that may be awarded under the
Plan by electronic means or request Grantee’s consent to participate in the Plan
by electronic means.



9

--------------------------------------------------------------------------------





Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
16.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17.
Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by both parties.

18.
Agreement Not a Contract of Employment. Neither the grant of the Restricted
Stock Units, this Agreement nor any other action taken in connection herewith
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Grantee is an employee of the Company or any subsidiary of the
Company.

19.
Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock Units.

20.
Termination of this Agreement. Upon termination of this Agreement, all rights of
the Grantee hereunder shall cease.

21.
Clawback Policy. This Award is subject to the terms of the Company’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of this Award or any shares of
Common Stock or other cash or property received with respect to this Award
(including any value received from a disposition of the shares acquired in
respect of this Award).



10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Grantee has hereunto set his or her
hand as of the date and year first above written.
 
 
GUESS?, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Print Name:
Jason T. Miller
 
 
Its:
Secretary
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
Signature
 
 
 
 
 
Print Name
 
 
 
 
 
Employee ID
 
 
 
 
 
 
 
 
 
 



11

--------------------------------------------------------------------------------





MARITAL STATUS
    
o
I AM NOT MARRIED.
 
o
I AM MARRIED AND HAVE INFORMED MY SPOUSE OF THIS EQUITY GRANT. (Please have your
spouse sign the Consent of Spouse section below.)
 
 
 
 
 

 
 
GRANTEE
 
 
 
 
 
Signature
 
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
 



CONSENT OF SPOUSE
In consideration of the execution of the foregoing Performance Restricted Stock
Unit Agreement by Guess?, Inc., a Delaware corporation, I,
_____________________________, the spouse of the Grantee therein named, do
hereby join with my spouse in executing the foregoing Performance Restricted
Stock Unit Agreement and do hereby agree to be bound by all of the terms and
provisions thereof and of the Plan.


Dated:    ___________________
 
 
 
 
 
Signature of Spouse
 
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
 



12